Citation Nr: 0033412	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  92-24 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by fatigue, to include as due to undiagnosed 
illness.

2.  Entitlement to service connection for a liver disorder, 
to include as due to undiagnosed illness.

3.  Entitlement to service connection for a disorder 
manifested by diarrhea, to include as due to undiagnosed 
illness.

4.  Entitlement to service connection for a respiratory 
disability, claimed as dyspnea and bronchitis, to include as 
due to undiagnosed illness.  

5.  Entitlement to an increased rating from an original grant 
of service connection for hypertension with mitral 
regurgitation, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating from an original grant 
of service connection for hiatal hernia with regurgitation, 
pyrosis and substernal chest pain symptomatology, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1972, and from November 1986 to February 1992.  He 
also has 2 years and 2 months of inactive service.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an April 1992 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein service 
connection for a hiatal hernia, rated as 10 percent 
disabling, and service connection for hypertension, rated as 
noncompensable, were granted, effective February 4, 1992, the 
day following the veteran's separation from active duty.  In 
an October 1992 rating action, the Montgomery RO increased 
the rating for hypertension, now characterized as including 
mitral regurgitation, to 10 percent, effective February 4, 
1992.  In August 1994, the Board remanded this case in order 
to address due process concerns and to obtain additional 
medical evidence.  

In August 1995, the Nashville, Tennessee, RO denied service 
connection for various disabilities, to include fatigue, 
liver problems, diarrhea, and shortness of breath, due to 
undiagnosed illness resulting from service in Southwest Asia 
during the Persian Gulf War.  In that decision, the RO also 
confirmed and continue the 10 percent ratings that were in 
effect for the veteran's service connected hiatal hernia and 
hypertension.   

In January 1999, the Board again remanded this case, in order 
to afford the veteran the opportunity for a personal hearing.  
Such hearing was held before the undersigned Veterans Law 
Judge, sitting in Montgomery, in June 1999.  Subsequently, in 
April 2000, the Board remanded the case to the RO for 
clarification of the veteran's representation.  


REMAND

After a review of the evidence, the Board is of the opinion 
that further remand is required to ensure that the veteran's 
right to due process is protected and for further evidentiary 
development.  

At a June 1999 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran testified that he 
receives treatment at the VA outpatient clinic every six 
months.  However, a copy of the veteran's entire VA treatment 
record does not appear to be associated with the claims 
folder.  The Board notes that there are only three instances 
of VA treatment documented in the claims folder since 
December 1995:  a February 1996 VA mental disorders 
examination report, a March 1996 outpatient treatment record, 
and the report of an October 1997 bone scan.  As the recent 
treatment record referenced by the veteran are not associated 
with the claims folder.  The procurement of such pertinent 
medical reports is required.  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
the possession of the VA, an attempt to obtain those reports 
must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of the VA are 
deemed to be constructively of record, they must be obtained.  
Id.

In addition, the veteran has submitted recent medical records 
dated in May 1999 indicating emergency room treatment for 
chest pain due to his hiatal hernia.  The treatment note 
indicates that the veteran was seen and evaluated by Dr. 
Williams at Physicians Care.  While an ECG report from 
Physicians Care is associated with the claims folder, the 
Board notes that a complete record of the veteran's treatment 
at Dr. Williams' office does not appear to be associated with 
the claims folder.  The duty to assist requires that such 
records be obtained as they are probative to the issues 
presented. 

The Board notes that the most recent pertinent VA 
examinations for compensation and pension (C&P) purposes were 
conducted in December 1995.  In reviewing these records, the 
Board notes that the body of a December 21, 1995 Intestine 
examination report is identical to a December 16, 1995 
Miscellaneous Neurological Disorders examination report 
conducted by a different physician.  It is unclear as to 
whether the physician that conducted the intestinal 
examination relied on the findings of the neurological 
examination or if a separate intestinal examination report 
was generated.  An effort should be undertaken to ascertain 
whether a December 1995 intestinal examination report exists 
that has not been associated with the claims folder.  

Additionally, the Board notes that the December 1995 
neurological examination report indicates that the veteran's 
malaise and fatigue with joint aches was suggestive of 
connective tissue disease.  However, the examining physician 
indicated that there was no blood work to support this 
diagnosis and that further evaluation of the veteran's 
fatigue, to include a thyroid function test, sed rate, and 
CK, was recommended.  The evidence does not show that such 
testing was undertaken. 

In light of the existence of medical evidence that has not 
been associated with the claims folder, and the length of 
time that has passed since the veteran's most recent C&P 
examination reports, the Board is of the opinion that new 
examination would be probative in ascertaining the current 
level of severity of the veteran's service connected 
disabilities.  Additionally, with respect to the veteran's 
claims of service connection for disabilities relating to 
service in Southwest Asia, an opinion as to the etiology and 
onset of the veteran's claimed disabilities, to include 
undertaking all indicated testing, would be helpful.    

In issuing this remand, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(both VA and private) who treated the 
veteran for his service connected 
hypertension and hiatal hernia as well as 
his claimed fatigue, liver disorder, 
diarrhea, and respiratory disability 
since December 1995.  After securing the 
necessary release, the RO should obtain 
these records.  In particular, the RO 
should obtain a complete copy of 
treatment records from Dr. Williams at 
Physicians Care.  The RO should also 
determine whether the December 1995 VA 
Intestine examination report is correctly 
presented in the claims folder.  

2.  Following completion of the above, 
the RO should schedule the veteran for an 
examination by an appropriate medical 
expert in order to determine the etiology 
of the veteran's alleged fatigue, liver 
disorder, diarrhea, or respiratory 
disability.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should 
indicate on the examination report 
whether or not he or she reviewed the 
claims folder prior to the examination.  

a)  The examiner should indicate 
whether the veteran's reported 
fatigue, liver disorder, diarrhea, 
or respiratory disability are 
objectively shown.

b)  The examiner should be requested 
to express an opinion as to whether 
the veteran's complaints of fatigue, 
liver disorder, diarrhea, or 
respiratory disability are due to an 
undiagnosed illness or to a 
clinically diagnosed disorder.

c)  If the veteran's complaints of 
fatigue, liver disorder, diarrhea, 
or respiratory disability are due to 
a clinically diagnosed disorder, the 
examiner should express an opinion 
as to whether it is "more likely 
than not," "at least as likely as 
not," or "not as least as likely 
as not" that each disorder had its 
origin in service. 

d)  The examiner should provide 
complete rationale for all 
conclusions reached.

3.  Additionally, the RO should schedule 
the veteran for an examination by an 
appropriate medical expert in order to 
determine the severity of the veteran's 
hiatal hernia and hypertension.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner should indicate on the 
examination report whether or not he or 
she reviewed the claims folder prior to 
the examination.  All necessary tests 
should be conducted, and clinical 
findings should be recorded in detail.  
The examiner should review the results of 
any testing prior to completion of the 
report.  A complete rationale for all 
conclusions reached should be recorded.  

With respect to the veteran's hiatal 
hernia, the examiner should provide the 
following information:

a)  The examiner should state the 
current severity of the veteran's 
hiatal hernia and residuals. 
Specifically, the examiner should 
state whether there is objective 
evidence of epigastric distress, 
dysphagia, pyrosis, regurgitation, 
substernal pain, or arm or shoulder 
pain.
 
b)  The examiner should also note 
whether there are any 
gastrointestinal disabilities or 
disorders that are not due to the 
veteran's hiatal hernia or its 
residuals and provide an appropriate 
diagnosis.  If any disabilities or 
disorders are found which are not 
related to the hiatal hernia, the 
examiner should provide an opinion 
as to the etiology and onset of such 
disability or disorder.  

c) The examiner should also indicate 
if there is any impairment of 
health, supported by adequate 
pathology, due to the veteran's 
hiatal hernia or its residuals.  

If these matters cannot be medically 
determined without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.

4. The veteran should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.

5. The RO should review the claims folder 
and ensure that all of the development 
action has been conducted and completed 
in full.  The Court has held that, if the 
requested examination does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.  Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

6.  Additionally, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARK W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



